       Case 2:15-cv-01241-CL    Document 117   Filed 11/23/20   Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON


SIR GIORGIO SANFORD CLARDY,                      No. 2:15-cv-01241-CL

                  Plaintiff,                     ORDER

      v.


JONES; STEINER; JOST; JUDY
GILMORE; JASON BELL; MILLER;
COLLETTE PETERS; WAGGONER;
BUGHER; MOONEY; JOHN AND
JANE DOES, all members of IPC
Committee,

                  Defendants.


HERNÁNDEZ, District Judge:




1 - ORDER
         Case 2:15-cv-01241-CL          Document 117        Filed 11/23/20     Page 2 of 3




       This matter comes before the Court on remand from the Ninth Circuit, affirmed the district

court’s grant of summary judgment to Defendants on all claims except for Plaintiff’s claim against

Defendant Jost. The Ninth Circuit reversed the grant of summary judgment in favor of Jost and

remanded the case for the district court to determine in the first instance whether ODOC deprived

Plaintiff of an effective administrative remedy for his grievance against Defendant Jost. Magistrate

Judge Clarke issued a Findings and Recommendation [113] on June 16, 2020, in which he finds

that ODOC did not deprive Plaintiff of an effective administrative remedy and recommends that

the Court dismiss Plaintiff’s Complaint. The matter is now before the Court pursuant to 28

U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Plaintiff filed objections to the Magistrate Judge’s Findings & Recommendation. Pl. Obj.,

ECF 115. When any party objects to any portion of the Magistrate Judge’s Findings &

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Clarke’s Findings and Recommendation [113] and

concludes that Oregon Department of Corrections’ grievance process did not deprive Plaintiff of

an effective administrative remedy. Because Plaintiff failed to exhaust his administrative

remedies his claim is barred under the Prison Litigation Reform Act. Therefore, Plaintiff’s

Complaint [2] is dismissed with prejudice.


2 - ORDER
      Case 2:15-cv-01241-CL   Document 117    Filed 11/23/20   Page 3 of 3




     IT IS SO ORDERED.



             November 23, 2020
     DATED: _______________________.



                                       ___________________________
                                          MARCO A. HERNÁNDEZ
                                          United States District Judge




3 - ORDER
